Citation Nr: 0514595	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  02-05 539	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a higher evaluation for post-traumatic stress 
disorder (PTSD), currently rated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


REMAND

The veteran had active military service from February 1969 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 Detroit, Michigan 
Regional Office (RO) rating decision that continued the 
veteran's 30 percent disability rating for PTSD.  The veteran 
appealed the denial, and in August 2004 the United States 
Court of Appeals for Veterans Claims (Court) vacated the 
Board's denial and remanded for additional action.

Subsequent to the Court's remand, the Oakland, California RO, 
in a December 2004 rating decision, granted an increased 
evaluation for PTSD from 30 percent to 70 percent.  
Consequently, the issue now before the Board is whether a 
rating higher than 70 percent is warranted.

The Board notes that, in a letter dated in October 2004, 
Daniel Krasnegor, Attorney at Law, attested that he had been 
authorized to represent the veteran before VA with respect to 
the claim for an increased rating for PTSD.  There is also of 
record a brief, dated in May 2005, signed by Sandra W. 
Wischow, who is associated with the same law firm as Mr. 
Krasnegor.  However, because Ms. Wischow is not the veteran's 
designated representative, and because the veteran has not 
consented to her association with Mr. Krasnegor for the 
purpose of prosecuting his claim, her May 2005 brief is of no 
effect.  38 C.F.R. § 20.603(c) (2004).  On remand, if the 
veteran desires to have other attorneys, in addition to his 
attorney of record, assist in representing him, that consent 
to representation must be made to VA in writing in accordance 
with 38 C.F.R. § 20.603(c).

The Court vacated the Board's earlier decision and remanded 
the case in response to a joint motion wherein the parties 
stipulated that the Board erred in deciding this matter 
before obtaining records from the VA Medical Center (VAMC) in 
Detroit, Michigan.  The Board also notes that the veteran was 
unsure at a September 2002 hearing before the undersigned 
Veterans Law Judge whether his Social Security Administration 
(SSA) disability award was based in any part on his PTSD.  
The veteran's SSA records are not of record.

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and ask him to submit all 
pertinent information or evidence 
that he may have in his possession.  
The RO should also advise the 
veteran that his representative is 
Mr. Krasnegor, and that a May 2005 
brief from Ms. Wischow has no 
effect.  

2.  The RO should obtain all of the 
veteran's treatment records held by 
the VAMC in Detroit, Michigan.  

3.  The RO should obtain the 
veteran's pertinent SSA records.

4.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issue on 
appeal in light of all information 
or evidence received.  If a higher 
rating for PTSD is not granted, the 
veteran and his duly appointed 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  (The veteran should be 
advised that he may consent to the 
association of other attorneys in 
accordance with the rule in 
§ 20.603(c).)

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2004).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

